                    Case 1:19-cv-00040-CW Document 16 Filed 10/25/19 Page 1 of 1


AO 450 (Rev.5/85) Judgment in a Civil Case




                                  United States District Court
                                                District of Utah


    IN THE MATTER OF D.M., a minor

                                   Plaintiff         AMENDED JUDGMENT IN A CIVIL
                                                               CASE
                                   v.

   DAVIS SCHOOL DISTRICT, DAVE                           Case Number: 1:19-CV-00040-CW-CW
 ROBERTS, JOHN NAISBITT, AND JOHN
       AND JANE ROES 1-10,
                                   Defendants




           IT IS ORDERED AND ADJUDGED


           THAT Plaintiff’s action is dismissed with prejudice pursuant to the stipulation of the
           parties.



October 24, 2019                                     BY THE COURT:
Date

                                                     _____________________________________
                                                     Clark Waddoups
                                                     United States District Judge
